WILKEY, Circuit Judge,
concurring. in the result.
I dissented in Cole v. Harris, Nos. 75-2268 and 75-2269, 187 U.S.App.D.C. 165, 571 F.2d 599, because I believed that the plaintiffs there (including the 37 families here) were not “displaced persons” within the meaning of the Uniform Relocation Act. However, I agree that if those plaintiffs were “displaced persons” under the Act, they would be entitled to its benefits in full, notwithstanding their decision not to return to Sky Tower in the summer of 1975. Accordingly, I agree that No. 77-1360 should be remanded to the district court for reconsideration in light of Part III of Chief Judge Bazelon’s opinion in Nos. 75-2268 and 75-2269, 187 U.S.App.D.C. 156, 571 F.2d 590.